Citation Nr: 0824175	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  06-09 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to service connection for hypertension, 
including as secondary to service-connected diabetes 
mellitus, type II.

2. Entitlement to service connection for coronary artery 
disease with left ventricular hypertrophy (claimed as 
enlarged heart), including as secondary to service-connected 
diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
August 1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, which denied the benefits sought 
on appeal.  The veteran appealed that decision to BVA, and 
the case was referred to the Board for appellate review. 

In August 2007, a Travel Board hearing was held before the 
undersigned Acting Veterans Law Judge at the Colombia, South 
Carolina RO.  A transcript of that proceeding has been 
associated with the claims folder.

The Board remanded the matter to the RO via the Appeals 
Management Center (AMC) in September 2007 for the purpose of 
further developing the record.  The matter was returned to 
the Board in July 2008.


FINDINGS OF FACT

1.  Hypertension was not shown in service or for many years 
thereafter and the most probative evidence indicates that the 
veteran's current hypertension is not causally related to his 
active service or any incident therein, nor is it causally 
related to or aggravated by any service-connected disability, 
including diabetes mellitus, type II.

2.  Coronary artery disease with left ventricular hypertrophy 
(claimed as enlarged heart) was not shown in service or for 
many years thereafter and the most probative evidence 
indicates that his current heart disability is not causally 
related to his active service or any incident therein, nor is 
it causally related to or aggravated by any service-connected 
disability, including diabetes mellitus, type II.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred during active service, may 
not be presumed to have been incurred during service, and is 
not causally related to or aggravated by any service-
connected disability. 38 U.S.C.A. §§ 1110, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007).

3. Coronary artery disease with left ventricular hypertrophy 
(claimed as enlarged heart) was not incurred during active 
service, may not be presumed to have been incurred during 
service, and is not causally related to or aggravated by any 
service-connected disability.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the veteran is expected to provide.  
38 C.F.R. § 3.159(b)(1) (2007).  This notice must be provided 
prior to an initial unfavorable decision by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  The Board finds that the VCAA duty to notify was 
satisfied by a letter sent to the veteran in August 2004.  
The letter addressed the three notice elements and was sent 
prior to the initial unfavorable decision by the AOJ.

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, 
VA must notify the veteran of what is required to establish 
service connection and that a disability rating and effective 
date for the award of benefits will be assigned if service 
connection is awarded.  A notice letter mailed to the veteran 
in March 2006 addressed the Dingess requirements.  

Subsequent to the Board's September 2007 remand, a second 
notice letter was sent to the veteran in October 2007.  
Pursuant to the Board's remand instructions, this letter 
included a medical release form to obtain private treatment 
records the veteran identified at his August 2007 hearing.  
In addition, this letter contained notification of what was 
required to establish secondary service connection, and that 
a disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded.  
Therefore, the Board finds that VA has fulfilled its duty to 
notify under the VCAA.

As indicated above, certain aspects of VCAA notice was 
provided after the initial unfavorable AOJ decision.  
However, the Federal Circuit Court and Veterans Claims Court 
have since further clarified that the VA can provide 
additional necessary notice subsequent to the initial AOJ 
adjudication, and then go back and readjudicate the claim, 
such that the essential fairness of the adjudication - as a 
whole, is unaffected because the appellant is still provided 
a meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV). (where the 
Federal Circuit Court held that a SOC or supplemental SOC 
(SSOC) can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
SOC or SSOC.  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).  Here, after the 
October 2007 notice was provided to the veteran, the claim 
was readjudicated in an April 2008 SSOC.

It therefore follows that a prejudicial error analysis by way 
of Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) is 
simply not warranted here.  Furthermore, to the extent it 
could be argued that there was a timing error, overall, the 
veteran was afforded a meaningful opportunity to participate 
in the adjudication of his claims.  Overton v. Nicholson, 20 
Vet. App. 427, 435 (2006).

Under the VCAA, VA also has a duty to assist the veteran in 
the development of a claim.  This includes assisting the 
veteran in procuring service medical records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Here, the veteran's service treatment records, VA outpatient 
records, and available private treatment records are in the 
veteran's claims file.  The veteran has not identified any 
recent private medical records for his hypertension or heart 
disorder that may be relevant to his claims.  In this regard, 
the Board notes that, although the veteran identified private 
treatment records from Hillcrest Internal Medicine in 1993, 
and treatment for his heart disorder in 1993 and 1997, he has 
not provided a release for VA to obtain any of these 
treatment records although asked to do so, nor has he 
supplied them himself.  

Recognition is given to 38 U.S.C.A. § 5103A and 38 C.F.R. § 
3.159(c), which states that VA is required to make reasonable 
efforts to assist a claimant in obtaining evidence to 
substantiate his claim for benefits so long as he 
"adequately identifies those records and authorizes the 
Secretary to obtain them."  However, the veteran has the 
ultimate responsibility to locate and secure the records, and 
VA is under no duty to obtain records for which the veteran 
has not provided an authorization as he cannot remain in a 
passive role.  See Hyatt v. Nicholson, 21 Vet. App. 390, 394-
95 (2007); Loving v. Nicholson, 19 Vet. App. 96, 102 (2005).  
Indeed, the Court has long-held that the duty to assist is 
not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991); Kowalski v. Nicholson, 19 Vet. App. 171, 180 
(2005).  The veteran was notified by VA in various 
communications of the evidence obtained and considered as 
well as furnishing the records from Hillcrest in 1993.  He 
has not responded or identified any additional evidence.  VA 
is only required to make reasonable efforts to obtain 
relevant records that the veteran has adequately identified 
to VA.  38 U.S.C.A. § 5103A(b)(1); Loving, supra.  VA, 
therefore, has made every reasonable effort to obtain all 
records relevant to the veteran's claim.  Thus, in light of 
the fact that there is no indication on the record that the 
veteran has additional information to submit, no further 
development in regard to this matter is deemed warranted.  
See 38 C.F.R. § 3.159(d) (2007); Wood at 193.

In addition, the veteran was afforded VA examinations in 
November 2004, December 2004 and August 2006.  The Board, 
therefore, finds that the VCAA duty to assist has also been 
satisfied. 

LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain enumerated diseases, including 
cardiovascular-renal disease, may also be established on a 
presumptive basis by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Service connection may be granted on a secondary basis for a 
disability which is proximately due to or the result of an 
established service-connected disorder.  38 C.F.R. § 
3.310(a).  Secondary service connection may also be 
established for a disorder which is aggravated by a service-
connected disability; compensation may be provided for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 8 Vet. App. 374 (1995).

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre- 
aggravation baseline level of disability for the non-service- 
connected disability before an award of service connection 
may be made.  This had not been VA's practice, which suggests 
that the recent change amounts to a substantive change.  
Given what appear to be substantive changes, and because the 
veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. 
§ 3.310 in effect before the change, which version favors the 
claimant.

Thus, in order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").

The veteran claims that service connection is warranted for 
hypertension and a heart disability on a direct basis or as 
secondary to his service-connected diabetes mellitus, type 
II.  The veteran's service medical records are negative for 
any complaints or findings of hypertension or a heart 
disability.  In fact, at his July 1971 separation 
examination, the veteran's heart and vascular system were 
found to be clinically normal and his blood pressure was 
124/78.  Likewise, the post-service medical records are 
negative for notations of hypertension or a heart disability 
within the first post-service year, or indeed, for many years 
thereafter.  Rather, although the veteran testified at his 
August 2007 hearing that hypertension was noted in 1993, the 
medical evidence of record does not document treatment of 
this condition until November 2002.  With respect to a heart 
disability, similarly, the veteran testified at his August 
2007 hearing that he had a heart catheterization in 1993, and 
again in 1997.  Affording the veteran the benefit of the 
doubt that both his hypertension and his heart disorder were 
diagnosed in 1993, such diagnoses would have been over 20 
years after the veteran's separation from service.  This 
prolonged period without treatment is evidence that there has 
not been a continuity of symptomatology, and it weighs 
heavily against the claim.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  Thus, based on the foregoing 
evidence, the Board finds that hypertension and a heart 
disability were not present in service or manifest to a 
compensable degree within the first post-service year, or for 
many years thereafter.  38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. 
§§ 3.303, 3.307, 3.309(a).

Although the record shows that hypertension and a heart 
disability were not diagnosed in service or for many years 
thereafter, as set forth above, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Thus, if there is a causal connection 
between the current condition and service, service connection 
may be established.  Godfrey v. Derwinski, 2 Vet. App. 354 
(1992).  In this case, however, the record contains no 
indication that the veteran's current hypertension and heart 
disability are causally related to his active service or any 
incident therein.  

Although the veteran might sincerely believe that his 
hypertension and heart disorder are related to his service, 
the veteran, as a lay person, is not competent to make such a 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Therefore, any statements by the veteran regarding 
etiology do not constitute competent medical evidence on 
which the Board can make a service connection determination.  
Thus, service connection for hypertension and heart disease 
is not warranted on a direct or presumptive basis. 

The veteran also contends that his current hypertension and 
heart disability are causally related to or aggravated by his 
service-connected diabetes mellitus, type II.  As noted 
above, in order for a claimant to prevail on the issue of 
entitlement to secondary service connection, the record must 
contain medical evidence establishing a connection between 
the service-connected disability and the claimed disability.  
See Wallin v. West, 11 Vet. App. 509, 512 (1998); 38 C.F.R. § 
3.310(a). 

In this regard, the veteran underwent VA examinations in 
November 2004, December 2004 and August 2006.  At the 
November 2004 VA examination, the examiner concluded that the 
veteran's hypertension preceded the diagnosis of diabetes 
mellitus.  At the December 2004 VA examination, the examiner 
stated that it was as likely as not that the veteran's heart 
disease was due to his hypertension and not his diabetes.  At 
the August 2006 VA examination, the examiner opined that the 
veteran's heart disorder was less likely than not related to 
his diabetes mellitus.  The August 2006 VA examiner explained 
that the veteran's cardiomyopathy is out of proportion to his 
coronary artery disease, and that the veteran had a long-
standing history of hypertension, during which most of that 
time was not being treated.  The August 2006 examiner also 
noted that the veteran's diabetes was diagnosed in 
approximately 2000, which, as discussed above, was many years 
after the veteran was diagnosed as having heart disease and 
hypertension.

The veteran has also submitted several private medical 
records, showing ongoing treatment for his hypertension and 
heart disorder from 2002 to 2005.  However, none of the 
private medical records contain a causal connection between 
the veteran's hypertension or his heart disorder and his 
diabetes mellitus.  These records also fail to establish a 
diagnosis of diabetes mellitus prior to 2000.  

Similarly, with respect to the issue of aggravation, the 
Board finds that the record does not support the veteran's 
contentions that his hypertension and heart disability are 
aggravated by his service-connected diabetes mellitus, type 
II.  As noted above, the medical evidence of record does not 
suggest that the veteran's hypertension and heart disorder 
are aggravated by his service-connected diabetes mellitus, 
type II.  An award of service connection must be based on 
reliable competent medical evidence and may not be based on a 
resort to pure speculation or even remote possibility.  See 
38 C.F.R. § 3.102.  Thus, because there is no competent 
medical evidence of record concluding that the veteran's 
hypertension or heart disorder were aggravated by his 
service-connected diabetes mellitus, type II, secondary 
service-connection based on a theory of aggravation cannot be 
granted. 

Again, although the veteran might sincerely believe that his 
hypertension and heart disorder were caused or aggravated by 
his service-connected diabetes mellitus, or that his diabetes 
mellitus existed prior to 2000, the veteran, as a lay person, 
is not competent to make such diagnoses.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Therefore, any statements 
by the veteran regarding such etiology or onset do not 
constitute competent medical evidence on which the Board can 
make a service connection determination.  Thus, service 
connection for hypertension and heart disease is not 
warranted on a secondary basis. 

In summary, the Board finds that hypertension and a heart 
disability were not diagnosed in service or for many years 
thereafter, and the medical evidence of record shows that the 
veteran's current hypertension and heart disability are not 
related to his period of active service or any incident 
therein, nor are they causally related to or aggravated by 
his service-connected diabetes mellitus, type II.  For the 
reasons and bases discussed above, the Board has concluded 
that the negative evidence in this case outweighs the 
evidence in favor of the veteran's claims.  The benefit of 
the doubt doctrine is not for application where the clear 
weight of the evidence is against the claim.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for hypertension, including 
as secondary to service-connected diabetes mellitus, type II, 
is denied.

Entitlement to service connection for coronary artery disease 
with left ventricular hypertrophy (claimed as enlarged 
heart), including as secondary to service-connected diabetes 
mellitus, type II, is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


